— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered September 13, 1982, convicting him of murder in the second degree, robbery in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewed in the light most favorable to the People, the evidence was sufficient for a rational juror to conclude that the defendant was a participant in the robbery and that the killing committed by one of his accomplices was done in furtherance of the robbery, thereby establishing the defendant’s guilt of felony murder (see, Penal Law § 125.25 [3]; People v Contes, 60 NY2d 620).
As no objections were raised to the court’s charge, the claims of error with respect thereto are unpreserved for our review. We find no merit to the defendant’s contention that his counsel’s failure to assert the defense of collateral purpose deprived him of the effective assistance of counsel.
Finally, in view of the defendant’s long history of committing violent crimes, we see no reason to disturb the sentence imposed on the conviction of murder in the second degree of from 20 years to life imprisonment. Lazer, J. P., Mangano, Brown and Weinstein, JJ., concur.